UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

HAKIEM BARROW,
                             Plaintiff,

                     – against –                                      ORDER
                                                                  20 Civ. 9417 (ER)
CYNTHIA BRANN, NYC DOC Comm.; PATSY
YANG, Health Dir. Commissioner; MARGARET
EGAN, Board of Corr. Exec. Director,
                             Defendants.


RAMOS, D.J.

         On February 3, 2021, Plaintiff filed his second amended complaint in the instant suit.

Doc. 9. On May 20, 2021, Defendants filed a motion to dismiss. Doc. 21. The Court denies

Defendants’ motion without prejudice. All motions must be filed in accordance with the Court’s

Individual Practices, which require that the movant request a pre-motion conference prior to

filing a motion to dismiss. See Individual Rule 2(A)(ii). The Clerk of Court is respectfully

directed to terminate the motion. Doc. 21.



Dated:    May 24, 2021
          New York, New York

                                                             EDGARDO RAMOS, U.S.D.J.
